MEMORANDUM OPINION
On November 16, 2000, appellee, Chase Manhattan Bank, filed with this court a motion to dismiss this appeal. In this motion, appellee argues that the instant appeal should be dismissed because there is no final appealable order. Specifically, appellee claims that the order being appealed herein is interlocutory in nature and does not contain a finding of no just reason for delay.
Appellants, Manoucher Salehi and Badreeyeh Al-Hasawi, filed a brief in opposition on November 21, 2000. They essentially agree with appellee that the trial court has not yet issued a final appealable order with respect to the confirmation of sale. However, appellants argue tat their notice of appeal should be treated as premature pursuant to App.R. 4(C), because a proposed judgment entry confirming the sale and ordering distribution has been given to the trial court but not yet entered.
The record shows that on October 2, 2000, the trial court issued a judgment entry adopting the magistrate's decision which had denied appellants' motion to deny the confirmation of sale. However, as both parties correctly recognize, the trial court has yet to file an order confirming the sale. As a result, there was no final appealable order from which appellants could appeal. CIT Group/Consumer Fin., Inc. v.Craig (Nov. 4, 1997), Franklin App. No. 97APE06-794, unreported, at 1, 1997 WL 703389.Accordingly, it is ordered that appellee's motion to dismiss is granted. Appellants may file a new notice of appeal once the trial court issues an order confirming the sale. Or, if the trial court has already issued such an order, the trial court will have to refile that order because the trial court did not have jurisdiction to take such action after appellants filed their original notice of appeal.
Appeal dismissed.
  __________________ JUDGE JUDITH A. CHRISTLEY
O'NEILL, P.J., NADER, J., concur.